                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:19-cv-00039-MR

AJANAKU MURDOCK,            )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                     ORDER
                            )
                            )
FNU WILLIAMS, et al.,       )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on Plaintiff’s filing of his

“Response to ORDER Filed On 5-20-20.” [Doc. 26].

I.    BACKGROUND

      Pro se Plaintiff Ajanaku Murdock (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Alexander Correctional Institution in

Taylorsville, North Carolina. Plaintiff filed this action in this Court on January

28, 2019, pursuant to 42 U.S.C. § 1983. [Doc. 1]. Plaintiff’s Complaint

survived initial review as to Defendants FNU Williams, FNU Horne, and FNU

Mitchell. [Doc. 7]. Defendant Williams waived service. [Doc. 10]. After

waivers of service for Defendants Horne and Mitchell were returned

unexecuted, the Court ordered that the U.S. Marshal was to use reasonable



        Case 3:19-cv-00039-MR Document 27 Filed 06/23/20 Page 1 of 6
efforts to locate and obtain service on Defendants Horne and Mitchell in

accordance with Rule 4 of the Federal Rules of Civil Procedure. [Doc. 12].

Defendant Horne was served on January 10, 2020. [Doc. 14]. On February

27, 2020, Defendants Horne and Williams filed a motion to dismiss the

Complaint, which remains pending before the Court. [Doc. 19]. Despite

efforts by the U.S. Marshal to serve Defendant Mitchell, he remains unserved

and Plaintiff has sought no extension of time for service. [See Doc. 15].

      Under Rule 4(m) of the Federal Rules of Civil Procedure:

            If a defendant is not served within 90 days after the
            complaint is filed, the court---on motion or on its own
            motion after notice to the plaintiff---must dismiss the
            action without prejudice against the defendant or
            order that service be made within a specified time.
            But if the plaintiff shows good cause for the failure,
            the court must extend the time for service for an
            appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the

district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on

October 29, 2019. [Doc. 7]. Plaintiff, therefore, had until January 27, 2020

to serve Defendant Mitchell.

      On May 20, 2020, the Court entered an order pursuant to Rule 4(m)

requiring Plaintiff to show good cause for his failure to timely serve Defendant

Mitchell.   [Doc. 25].   The Court notified Plaintiff that it would dismiss
                                       2

        Case 3:19-cv-00039-MR Document 27 Filed 06/23/20 Page 2 of 6
Defendant Mitchell without prejudice unless, within fourteen (14) days of that

Order, the Plaintiff showed good cause for his failure to serve him. [Id.].

       Plaintiff filed a response to the Court’s show cause Order, which was

dated June 3, 2020 and filed on June 11, 2020. [Doc. 26 at 3]. In his

response, the Plaintiff states that “[d]ue to [his] incarceration and ongoing

mental health issues, it is impossible for [him] to properly serve a Summons

for David Mitchell.” [Id. at 1]. Plaintiff also complains that his “In Forma

Pauperis status … hinders him from issuing a summons on Defendant

Mitchell.” [Id.]. Plaintiff further states that he was “under the impression that

the district court and/or the U.S. Marshal is responsible for the service of

complaint/summons.” [Id. at 2 (citing 28 U.S.C. § 1915(d)). Finally, Plaintiff

states he was “waiting on a response” to his acceptance of assistance by the

N.C. Prisoner Legal Services (NCPLS) to conduct discovery in this matter.1

Plaintiff does not assert that he has undertaken any efforts to further

obtaining service on Defendant Mitchell, despite that service on Mitchell is

now five months overdue.



1 On March 19, 2020, Plaintiff accepted the assistance of the NCPLS in conducting
discovery in this matter “if ordered to do so by the Court.” [Doc. 23]. Discovery in this
case has not yet begun because answers have not been filed and the Court, therefore,
has not entered a pretrial order and case management plan. Plaintiff states no reason
why his failure to serve Defendant Mitchell is based, in part, on his waiting for a “response”
to his accepting NCPLS assistance where NCPLS counsel will not be appointed unless
and until the discovery period begins.
                                              3

         Case 3:19-cv-00039-MR Document 27 Filed 06/23/20 Page 3 of 6
II.   DISCUSSION

      “’Good cause’ as used in Rule 4(m) refers to a legally sufficient ground

or reason based on all relevant circumstances.” Robinson v. GDC, Inc., 193

F.Supp.3d 577, 580 (4th Cir. 2016) (citing McDermott Int’l, Inc. v. Wilander,

498 U.S. 337, 342 (1991)).

            Courts within the Fourth Circuit found good cause to
            extend the [90]-day period when the plaintiff has
            made reasonable, diligent efforts to effect service on
            the defendant. This leniency especially holds true
            when factors beyond the plaintiff’s control frustrate
            his or her diligent efforts. Thus, courts are more
            inclined to find good cause where extenuating factors
            exist such as active evasion of service by a
            defendant or stayed proceedings that delay the
            issuance of a summons.

                  At a minimum, inadvertence, neglect,
            misunderstanding, ignorance of the rule or its
            burden, or half-hearted attempts at service generally
            are insufficient to show good cause. While a court
            might take a plaintiff’s pro se status into
            consideration when coming to a conclusion on good
            cause, neither pro se status nor incarceration
            constitute good cause.

McCoy v. Abbasi, No. 3:10CV875, 2012 WL 4933301, at *1 (E.D. Va. Oct.

16, 2012) (internal citations and quotation marks omitted).

      Here, Plaintiff has failed to state good cause for his failure to serve

Defendant Mitchell. Plaintiff filed this action while incarcerated based on

alleged constitutional violations by Defendants during Plaintiff’s confinement


                                      4

        Case 3:19-cv-00039-MR Document 27 Filed 06/23/20 Page 4 of 6
at Lanesboro Correctional Institution. [Doc. 1]. His pro se prisoner status

does not excuse the service requirements in this action. McCoy, 2012 WL

4933301 at *1. Further, 28 U.S.C. § 1915(d), which states that “[t]he officers

of the court shall issue and serve all process and perform all duties in [cases

where a prisoner is allowed to proceed without prepayment of fees],” does

not require officers of the court to identify defendants or otherwise facilitate

service. Section 1915(d) merely requires officers of the court to effectuate

service when provided with a summons containing the information necessary

for service.    As noted, the U.S. Marshal unsuccessfully attempted to

effectuate service on Defendant Mitchell on the Court’s Order. [Docs. 11,

12, 15]. Plaintiff has made no effort since that time to locate Defendant

Mitchell and has sought no extension of time to complete service. Plaintiff

also fails to suggest that he will be able to serve Defendant Mitchell any time

in the foreseeable future and, in fact, states service on Defendant Mitchell is

“impossible.” As such, any extension of the service period would be futile, in

any event, and the Court declines to exercise its discretion to enlarge the

service period. See Robinson v. GDC, 193 F.Supp.3d at 581.

III.   CONCLUSION

       Because Plaintiff has failed to show good cause for his failure to timely

serve Defendant Mitchell, the Court will dismiss Defendant Mitchell without


                                       5

         Case 3:19-cv-00039-MR Document 27 Filed 06/23/20 Page 5 of 6
prejudice pursuant to Rule 4(m).

                                   ORDER

     IT IS, THEREFORE, ORDERED that Defendant Mitchell is hereby

DISMISSED WITHOUT PREJUDICE as a Defendant in this matter.

     IT IS SO ORDERED.
                                   Signed: June 22, 2020




                                      6

       Case 3:19-cv-00039-MR Document 27 Filed 06/23/20 Page 6 of 6
